Citation Nr: 0801110	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to an effective date prior to September 15, 
2003 for the award of       a 50 percent rating for post-
traumatic stress disorder (PTSD).

2.	Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.

3.	Entitlement to an effective date prior to June 1, 2005 for 
the award of additional VA compensation benefits based on 
recognition of a dependent child.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter and former spouse
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  A June 2004 decision denied entitlement to a rating 
higher than 30 percent for PTSD.  Then, in an April 2005 
decision, the RO granted an increased rating of 50 percent, 
effective September 15, 2003.  The veteran appealed the 
effective date of this award.  He also appealed for an 
overall higher evaluation for PTSD.  Notwithstanding the 
award pursuant to the April 2005 decision as above, the 
veteran is requesting a higher schedular rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

For the reasons set forth below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required. 

The record further raises the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU). This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.     In  a June 2000 rating decision, service connection 
was granted and an initial 30 percent rating was assigned for 
PTSD , effective December 6, 1999.  

2.  An October 2001 rating decision denied a claim for an 
increased initial rating for PTSD.  The veteran filed a 
timely notice of disagreement, however, following issuance of 
an October 11, 2002 statement of the case, the record does 
not substantiate that a timely substantive appeal was filed.  
As such, the October 2001 rating decision became final.

3.  The record of a January 16, 2003 VA outpatient 
consultation with a psychologist constituted an informal 
claim for an increased rating for PTSD.

4.  Since January 16, 2003, the veteran's symptoms and 
manifestations of PTSD have involved occupational and social 
impairment with deficiencies in most areas, but less than 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 16, 
2003 for the award of a rating greater than 30 percent for 
PTSD, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.157, 3.400, 4.130 (2007).

2.  The criteria for a 70 percent rating for PTSD, effective 
from January 16, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through March 2004 
correspondence, and the April 2005 and January 2007 
statements of the case on the respective claims on appeal, of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  

Factual Background

In a June 2000 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent initial 
evaluation, effective December 6, 1999.  

In his statement received April 2001, the veteran indicated a 
request for an increased initial rating for service-connected 
PTSD.  

An October 2001 RO decision continued the assigned 30 percent 
disability rating.  Also considered and denied was the issue 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The RO notified the veteran of 
this decision through correspondence sent November 15, 2001.

The veteran filed a March 2002 notice of disagreement with 
that determination.    He then described having had symptoms 
which included memory problems, impaired judgment, sleep 
disturbances, and difficulty in social relationships, which 
he stated were indicative of an increase in service-connected 
disability.

The RO issued a statement of the case on October 11, 2002 
pertaining to the matter of an increased rating for PTSD. 

On January 27, 2003 VA received correspondence received at 
the RO from the veteran requesting a hearing with a local 
hearing officer.

Another statement received in June 25, 2003 indicates that he 
again requested a personal hearing.  

On September 15, 2003, the veteran provided a statement in 
support of his claim, with records from the Columbia VA 
Medical Center dated from January to February 2003.  

In March 2004, the RO sent the veteran a letter stating that 
in attempting to schedule him for the previously requested 
hearing, it was determined that he had not submitted a VA 
Form 9 or other valid correspondence to perfect an appeal of 
the increased rating claim (following issuance of the October 
2002 statement of the case).  The letter explained that the 
RO had closed his appeal as no substantive appeal was 
received, and was now handling the new evidence submitted in 
September 2003 as a reopened claim for increase.  

The veteran responded the following month that he had 
contacted a VA office located in Hartwell, Georgia, and spoke 
with a representative who then contacted the Atlanta, Georgia 
RO.  According to the veteran, this individual then informed 
him that his appeal was still open and proceeding at the 
Atlanta RO.  Subsequent correspondence from the veteran 
clarifies that the individual with whom he spoke was 
affiliated with a veterans service organization.  He 
contended that while he did not necessarily submit a 
substantive appeal in response to the October 2002 statement 
of the case, he provided a December 2002 letter stating that 
he continued to disagree with the rating assigned for PTSD 
and requesting additional time to seek some assistance.  

Enclosed with the foregoing statement was a copy of a letter 
dated December 4, 2002, though the earliest copy of record is 
date stamped May 10, 2004 based on date of receipt at the 
RO.  This correspondence states that it was intended as a 
reply to the October 2002 statement of the case.  It 
indicates the veteran still wished to appeal the prior 
November 2001 RO decision.  It states that he was not certain 
if the letter fell within the timeframe in which to complete 
an appeal, but that he did want to appeal and was requesting 
additional time to seek some assistance on his behalf.

In the veteran's April 2004 statement, and again under oath 
in November 2007, he explained that the fact that his 
December 4, 2002 letter was neither acknowledged by the RO 
nor returned indicated that the RO may not have ever received 
it.  He stated that even though the letter was addressed with 
the correct street address and a zip code a possible 
incorrect city labeling may have prevented it from reaching 
the intended destination.  He explained that based on his 
prior knowledge having worked in the postal service that the 
extent of information listed should have been sufficient for 
the December 2002 letter to reach the RO.

VA outpatient records include a May 2000 report indicating 
that the veteran continued to have difficulties related to 
PTSD of sleep disturbance, nightmares, intrusive thoughts, 
anxiety, and avoidance of reminder of past experiences.  
The assessment was PTSD, moderate to definite.  A September 
2001 report stated that the veteran was evaluated at a walk-
in mental health clinic.  He reported not having any 
problems, and denied significant side effects of psychotropic 
medication.  The veteran was observed to be alert, cheerful, 
fully oriented, and to have normal thought content and 
speech.  The assessment was PTSD, and continued treatment was 
recommended.  

On evaluation the following month by a psychologist, dated 
October 19, 2001, the veteran was indicated to have 
continuing significant PTSD symptoms, particularly anxiety, 
depression and irritability.  He stated that he had periods 
when he was less able to cope with stress, variable sleep, 
nightmares, and some intrusive thoughts daily which at times 
interfered with his functioning.  Mental status examination 
revealed a serious, and somber mood with a congruent affect.  
He was well oriented.  Memory, concentration, and at times 
comprehension and judgment were affected by PTSD symptoms.  
The diagnosis was PTSD, considerable impairment and 
disability.  The most recent Global Assessment of Functioning 
(GAF) score on file from September 2001 was that of 55.  

The veteran underwent a VA compensation and pension 
examination in  August 2002, and then reported having had 
nightmares, flashbacks, startle reaction, a prior pattern of 
erratic behavior, and a somewhat reclusive life.  He 
mentioned having other symptoms of diminished sleep, 
increased depressed mood, and increased irritability.  On 
objective examination, he was fairly neatly dressed but 
casual.  He described mood swings as including some highs but 
mainly consisting of depression.  His speech was pressured 
and fast in rate and flow, with no obscure speech patterns.  
His thought processes were coherent, goal-directed and at 
times slightly tangential, with some paranoid thoughts that 
he described.  He admitted flashbacks about events from 
service, and periodic nightmares and intrusive thoughts.  His 
affect was grossly appropriate.  Mood was dysphoric, laughing 
at one time then sad the next.  Memory was fairly good for 
remote and recent events.  There was a history of poor 
impulse control and violent behavior.  Insight and judgment 
were fair.  He was considered competent to handle financial 
affairs in his own best interest.  The assessment was PTSD, 
moderate to severe and chronic,    and a GAF of 50 was 
assigned.  He was noted to have psychosocial and 
environmental problems, a history of legal problems, and 
difficulty relating to others. He was then working at a water 
treatment plant because he could perform this occupation by 
himself.

An October 2002 VA medical center report by the same 
psychologist who had seen the veteran in October 2001, 
indicated a diagnosis of PTSD, chronic, considerable to 
severe.  A GAF was assigned of 49.  

The February 2003 VA outpatient clinic report (documenting a 
January 16, 2003 consultation) from this treatment provider 
indicated that the veteran related continuing daily symptoms 
of PTSD, and how these interfered with family relations, work 
abilities and relationships with others.  He reported having 
some increase in symptoms due to news of a pending war.  
Mental status exam determined that mood was serious to 
somber, with affect being mood congruent, and cognitive 
function variable due to PTSD symptoms.  The diagnosis was 
PTSD, chronic, severe.  

The psychiatrist further explained that the appellant 
manifested occupational and social impairment with 
deficiencies in most areas, including work, family relations, 
thinking, mood and judgment.  He had near continuous anxiety-
depression affecting the ability to function appropriately 
and effectively.  He had difficulty in adapting to stressful 
circumstances, including work or work like setting.  He had 
an inability to establish or maintain effective relationships 
with others.  He had problems with short term and long term 
memory, especially when symptoms were pronounced.  Intrusive 
thoughts, severe anxiety, and flashbacks resulted in reduced 
and varied concentration.  The last GAF score available, from 
October 2002 was that of 49.  

Lay statements in support of the appellant's claim received 
in April 2004, include a letter from his sister indicating 
that he demonstrated little or no desire to socialize, often 
had a rambling form of speech and became irritable, and would 
have lapses in concentration and memory.  A letter from the 
veteran's brother stated that he was often moody, quiet and 
kept to himself.    
 
On re-examination in May 2004, the veteran described having 
had distressing dreams several times per week, flashbacks, 
and intrusive recollections.  He reported a restricted range 
of affect, decreased interest in participation in day-to-day 
activities, difficulty with concentration, hypervigiliance 
and anger outbursts.  He indicated he felt depressed from 
time to time, and was involved with solitary activities.  It 
was objectively noted that he was casually groomed, and 
personal hygiene and appearance were appropriate.  Attention, 
concentration, and recent and remote memory were felt to be 
intact.  His speech was fluent, articulate and coherent.  It 
was of normal volume and tone.  Mood was euthymic, and affect 
was appropriate.  He denied any suicidal or homicidal 
thoughts.  Thought processes were goal-directed but at times 
tangential.  He denied auditory or visual hallucinations.  
There was no evidence of delusional thoughts.  Insight, 
judgment and impulse control were fair.  Panic attacks were 
absent.  There was no impairment of abstract thinking.  
Obsessive and ritualistic behaviors were absent.   The 
diagnostic impression was PTSD, moderate, chronic.  A GAF was 
estimated of around 50.  Also indicated was that the 
claimant's symptoms were felt to be moderate in nature.  He 
was thought able to function full time.  He was not then  in 
any relationship, but preferred solitary activities.  His 
symptoms seemed to cause moderate difficulty in social 
functioning, and this situation was reflected in his assigned 
GAF score.

The August 2004 report of the VA psychologist who had 
repeatedly evaluated  the veteran, indicated findings 
generally similar to those observed in February 2003 that 
included near continuous panic attacks and depression, 
increased difficulty sleeping, unprovoked irritability 
periods and more isolative and avoidance behavior. The GAF 
was stated as 49.  
 
A report dated later that month from a VA social worker 
states that the veteran had severe PTSD symptoms, sleep 
disturbance, nightmares and flashbacks.  He also manifested 
emotional numbness, hypervigilence, guilt related to events 
from Vietnam, and concentration and memory problems.  He was 
socially isolated and secluded himself at home.  Treatment 
had been received for depression.  

During a November 2007 Travel Board hearing at the RO, the 
veteran described having ongoing symptoms related to PTSD 
that included loss of memory, anxiety, social avoidance, 
anger, instances of paranoia, flashbacks, nightmares, passive 
suicidal ideation.  He stated that he did not work well in 
groups when in an occupational environment.  He had been 
terminated from a place of employment  the preceding month 
for not performing duties that he considered well within his 
capacity, and stated he believed symptoms of his service-
connected psychiatric disorder were a significant factor in 
this occurrence.  The appellant had minimal to no involvement 
in social activities and generally stayed at home.  He also 
reiterated that he had undertaken sufficient measures to 
perfect an appeal of an increased rating claim in response to 
the October 2002 statement of the case that was issued to 
him.   



Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating      will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In pertinent part, PTSD is evaluated in accordance with a 
general rating formula for psychiatric illnesses.  38 C.F.R. 
§ 4.130.  Under that formula, a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.
 
A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure,       or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

For purposes of determining the appropriate effective date of 
an award of increased compensation, the general rule is that 
the effective date for such an award will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
An exception to this rule applies where evidence demonstrates 
that a factually ascertainable increase in disability 
occurred during the one-year period preceding the date of 
receipt of the claim for increased compensation.  Otherwise, 
the effective date remains the date the claim is received.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).
In determining the date that a claim was received, VA will 
consider in addition to formal claims upon prescribed claim 
forms, any communication or action indicating an intent to 
apply for one or more benefits as an informal claim.  38 
C.F.R. § 3.155(a).  

Provided that a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, an informal claim may also be 
comprised of a VA report of examination or hospitalization.  
The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when it pertains 
to the disability for which increased compensation is sought. 
 38 C.F.R. § 3.157(b)(1).

Analysis

A.   Earlier Effective Date

Upon consideration whether an earlier effective date may be 
provided for assignment of a 50 percent rating for PTSD, the 
record must be reviewed first as to whether as alleged, there 
is a pending claim for increase since shortly upon issuance 
of the original June 2000 grant of service connection.  The 
fact that the claimant filed a proper notice of disagreement 
with the 30 percent initial evaluation for PTSD is not in 
dispute. The operative question is whether he perfected an 
appeal of that issue by filing a timely substantive appeal in 
response to the October 11, 2002 statement of the case.  This 
would include a VA Form 9 or other qualifying correspondence 
sent within 60 days of issuance of the statement of the 
case.  38 C.F.R. § 20.302.  The veteran could have otherwise 
secured an extension of the time period in which to do so.  
38 C.F.R. § 20.303.  He alleges that the latter occurred.  

The claims file does not provide a definitive record that a 
substantive appeal, or request to extend the filing time 
period was timely received.  The copy of a December 4, 2002 
request for extension to file a substantive appeal provided 
(received in May 2004) was clearly sent in connection with 
the present earlier effective date claim.  Unfortunately, 
there is no evidence it was received any earlier. In the 
event that the request for extension had been timely filed, 
i.e., within 60 days of the October 2002 SOC, the presumption 
of regularity entails that VA would have duly associated it 
with the claims file.   Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (there is a presumption of regularity in the 
administrative process, absent clear evidence to the 
contrary).  
 
The veteran has stated that a telephone consultation between 
his representative and the Atlanta RO provided some 
information that the document in question was timely filed at 
the RO.  A report of contact or other memorandum to the file 
of this conversation to this effect is not on record.  The 
evidence does not show that the December 2002 letter was 
certified mail for which documentation of the date sent can 
be obtained.  Following when the veteran indicates he first 
sent in the request for extension, there is also no record of 
a VA Form 9 or later documentation intended as an actual 
substantive appeal in response to the October 2002 statement 
of the case.  

Hence, it may be concluded that the period in which to 
complete an appeal of the initial disability rating for PTSD 
expired on December 11, 2002, and there was not a pending 
claim for increase for adjudication since the original 
December 6, 1999 effective date of service connection.  It 
follows that the most recent RO adjudication of an increased 
rating claim before the conclusion of the appeal timeframe in 
October 2001 (for which notification of this decision was 
sent on November 15, 2001), as of December 11, 2002 became 
final on its merits.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104.  Thus, the appellant could not raise a valid challenge 
to the assignment of a 30 percent rating for the entire time 
period considered by this decision, without advancing a 
theory of clear and unmistakable error (CUE) in attempting to 
contravene the October 2001 decision's finality.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (where a claim for an 
earlier effective date represents disagreement with an 
effective date assigned pursuant to a final RO rating 
decision, in the absence of an attempt to vitiate the 
finality of that decision through an allegation of CUE, the 
claimant has merely raised a "freestanding" effective date 
claim that cannot remove the finality of the prior 
decision).   Such a basis of entitlement has not been alleged 
in connection with the  present appeal. 

Whereas the continuing development by the RO of the then-
pending claim for increased initial rating yielded in May 
2002, VA medical facility records dated between May 1999 and 
October 2001, some of which indicate the potential likelihood 
of a measurable increase in severity of his service-connected 
psychiatric disorder, these were appropriately considered by 
the RO, if not in the October 2001 rating decision appealed, 
the October 2002 statement of the case, for which a 
substantive appeal  was not filed.  These treatment records 
thus were considered as part of the now final determination 
on the increased initial rating claim.

There is further evidence on file from a VA medical facility 
that the veteran's  PTSD yet again underwent an apparent 
worsening in degree on evaluation in  January 2003.  The VA 
report of this relevant outpatient treatment by regulation 
qualifies as an informal claim for an increased rating.  38 
C.F.R. §3.157(b)(1).  For reasons indicated in further detail 
below, the psychiatric symptoms manifested at this point in 
time generally were constituent of the criteria for 
establishing a 70 percent rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The veteran provided the outpatient 
report in question in connection with his September 15, 2003 
statement.  Since the evidence concerns a VA medical record 
the date of receipt of his informal claim is deemed to be the 
date on which the relevant treatment was provided. 

Consequently, there is the basis to assign an effective date 
prior to January 16, 2003 for an award of a higher disability 
rating for PTSD, to consist of a 70 percent evaluation.  As 
for the availability of a rating greater than 30 percent 
prior to January 16, 2003, however, this portion of the 
veteran's claim is being denied for the reasons indicated.  



B.   Increased Rating

Based on analysis of the medical evidence from the date of 
the veteran's January 16, 2003 claim for increase, the 
criteria for assignment of a 70 percent rating are satisfied 
from the date of claim up until the present.  

During this timeframe, the February 2003 report references VA 
care provided on January 16, 2003 by a VA psychologist.  The 
psychologist indicated that the veteran experienced several 
symptoms of PTSD on a daily basis, which interfered with 
family relations, work abilities and relationships with 
others.  The VA practitioner proceeded to characterize his 
overall state as that of occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, thinking, mood and judgment.  Further noted were 
near continuous anxiety and depression, difficulty dealing 
with stress, significant memory problems and apparent 
inability to establish and maintain ongoing effective social 
relationships.  The diagnosis was chronic severe PTSD.  

These findings fall within the range of symptoms that warrant 
a 70 percent rating under the General Rating Formula for 
mental disorders.  Though the mere conclusory statement that 
an illness is "severe" is not determinative on its own, 
there are substantial details provided therein which provide 
a consistent account of the degree of impairment 
demonstrated.  38 C.F.R. § 4.126(a).  The assigned GAF score 
at this time of 49 also corresponds to a severe level of 
disability.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) (GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)).  

While in some contrast to these findings, the May 2004 
compensation and pension examination indicated a more 
moderate level of impairment, the balance of the evidence 
nonetheless indicates that the 70 percent rating remains 
appropriate.     The May 2004 VA examiner found a history of 
a restricted range of affect, concentration difficulties, 
anger outbursts, and periodic instances of depression. 
Notably, mood, speech and thought content were considered 
normal, and the examiner estimated a moderate level of 
impairment.  Still, the August 2004 report from the same VA 
psychologist noted occupational and social impairment with 
deficiencies in most areas, and if anything additional 
findings that included unprovoked irritability, and more 
isolative behavior and seclusion at home. The psychologist 
evaluating the veteran had been treating him on long-term 
basis, and thus had a reasonable basis to assess his 
disability.  Furthermore, a preceding VA examination dated 
from August 2002, while just prior to the relevant rating 
period, had provided an assessment of PTSD, moderate to 
severe, and chronic. 

Accordingly, affording the veteran the benefit of the doubt 
in regard to the continuing level of impairment from his 
PTSD, entitlement to a 70 percent rating is demonstrated.  38 
C.F.R. § 4.3.  Inasmuch as there remains available the 
highest assignable 100 percent for PTSD, the medical evidence 
does not reflect, nor has the veteran otherwise alleged that 
he experiences symptoms constituent of that rating, assigned 
for total occupational and social impairment, including:  
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
pronounced memory loss, and disorientation to time or place.  
38 C.F.R. § 4.130.

Therefore, a higher rating of 70 percent for PTSD is granted, 
effective as of  January 16, 2003.


ORDER

Entitlement to an effective date prior to January 16, 2003, 
for the award of a higher rating than 30 percent for PTSD, is 
denied.

A 70 percent rating for PTSD is granted, effective from 
January 16, 2003, subject to the laws and regulations 
governing the award of monetary benefits.



REMAND

In its correspondence dated in February 2006, the RO informed 
the veteran that it had amended the level of his monthly 
disability compensation benefits to include additional 
benefits in recognition of his daughter as a qualifying 
dependent child based on attendance at a secondary 
educational institution.  The initial date upon which the 
increased award was to take effect was June 1, 2005.  In 
February 2006, the veteran expressed disagreement with the 
effective date of the award.  Consequently, the RO must issue 
to him a statement of the case on this matter. Manlincon v. 
West, 12 Vet. App. 242 (1999).

Accordingly, this claim is REMANDED for the following action:

The RO shall issue a statement of the 
case addressing the issue of entitlement 
to an effective date prior to  June 1, 
2005 for the award of additional VA 
compensation benefits based on 
recognition of a dependent child.  If, 
and only if, the veteran submits a timely 
substantive appeal addressing this issue 
should it be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


